
	

114 S3476 IS: National Guard Bonus Repayment and Financial Relief Act
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3476
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2016
			Mrs. Feinstein (for herself, Mrs. Boxer, Mr. Leahy, Mr. Markey, Mr. Manchin, Mr. Tester, Mr. Coons, Mr. Menendez, Ms. Baldwin, Mr. Blumenthal, Mr. Wyden, Mr. Udall, Mr. Franken, Mr. Murphy, Ms. Klobuchar, Mrs. Murray, Mr. Warner, Mr. Booker, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To waive recoupment by the United States of certain bonuses and similar benefits erroneously
			 received by members of the Army National Guard, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Guard Bonus Repayment and Financial Relief Act. 2.Waiver of recoupment of certain bonuses and similar benefits erroneously received by members of the Army National Guard (a)Review of bonuses and benefits To determine erroneous receiptThe Secretary of the Army shall review all bonuses, incentive pays, or similar benefits received by members of the Army National Guard during the period beginning on January 1, 2004, and ending on December 31, 2010, in order to determine if such bonuses, pays, or similar benefits were issued erroneously.
 (b)Action upon determination of erroneous receiptExcept as provided in subsection (c), if the Secretary determines that any bonus, incentive pay, or similar benefit described in subsection (a) was issued erroneously, the Secretary shall—
 (1)in the case of a bonus, pay, or benefit for which repayment would otherwise be authorized pursuant to section 303a(e) or 373 of title 37, United States Code, as applicable, waive repayment of the bonus, pay, or benefit in the event the member concerned fully satisfies any period of service otherwise agreed to or imposed upon the member in connection with receipt of the bonus, pay, or benefit; and
 (2)in the case of a bonus, pay, or benefit repaid by a member before the date of the enactment of this Act, repay the member the amount so repaid by the member, plus any interest paid by the member in connection with the member's repayment, in the event the member fully satisfies any period of service otherwise agreed to or imposed upon the member in connection with receipt of the bonus, pay, or benefit.
 (c)ExceptionsNotwithstanding subsection (b), the Secretary may require a member of the Army National Guard to repay any bonus, incentive pay, or similar benefit described in subsection (a) that was issued erroneously if the Secretary determines either of the following:
 (1)That the member knowingly received the bonus, pay, or benefit through fraud or misrepresentation in which the member participated.
 (2)That repayment is otherwise consistent with the provisions of section 303a(e) or 373 of title 37, United States Code, as applicable.
				(d)Additional actions
 (1)In generalFor any member of the Army National Guard granted relief under subsection (b), the Secretary shall— (A)notify all consumer credit reporting agencies that any debt subject to the relief was never valid; and
 (B)provide assistance, to the extent practicable, to the member if the member has faced or is facing financial hardship as a result of the recoupment actions taken against the member in connection with receipt of the bonus or similar benefit concerned.
 (2)Effect of consumer credit notificationA consumer reporting agency notified of the invalidity of a debt pursuant to paragraph (1)(A) may not, after the date of the notice, make any consumer report containing any information relating to the debt.
 (e)Source of fundsAmount for repayments pursuant to subsection (b)(2) shall be derived from applicable current appropriations as if such repayments were payments for claims in connection with the correction of military records as provided in section 1552(c) of title 10, United States Code.
 (f)ReportNot later than 60 days after the completion of the review required by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)The number of bonuses, incentive pays, or similar benefits identified through the review as being provided erroneously.
 (2)The number of members of the Army National Guard against whom the Department of Defense proceeded with recoupment for erroneous provision, set forth by basis for recoupment and amount recouped.
 (3)The number of members of the Army National Guard for whom the Department waived recoupment for erroneous provision, set forth by basis of waiver, amount waived, and amount repaid to members whose waiver occurred after recoupment by the Department.
 (4)The number of members of the Army National Guard subject to an exception under subsection (c). (g)DefinitionsIn this section:
 (1)The term bonus, incentive pay, or similar benefit— (A)has the meaning given that term in section 373(d)(1) of title 37, United States Code; and
 (B)includes a bonus or similar benefit (as that term is defined in section 303a(e) of such title) for which repayment would be authorized pursuant to such section 303a(e).
 (2)The terms consumer credit reporting agency and consumer report have the meaning given such terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
				
